DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “130” found in at least Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikimi et al. (US 2009/0040724 A1).

Re. claims 1 and 22: Nishikimi discloses a power module comprising:
a power device (200) configured to convert a frequency of an input power and to output an output power having the converted frequency; and (see fig. 4; para. 0185-0186)
a housing (10, 12, 16) that accommodates the power device therein and defines flow paths (13, 14) configured to guide a cooling fluid along and in contact with surfaces of the power device. (see fig. 3-7; para. 0119-0124)

Re. claim 27: Nishikimi discloses an inverter apparatus, comprising:
a case (10, 11, 12, 16); (see fig. 4; para. 0119-0124)
a power module (300) disposed inside the case, the power module comprising: 
a power device (200) configured to convert a frequency of an input power and to output an output power having the converted frequency; and (see fig. 4; para. 0185-0186)
a housing (22) that accommodates the power device therein and defines flow paths (13, 14) configured to guide a cooling fluid along and in contact with surfaces of the power device. (see fig. 3-7; para. 0119-0124)
a direct current (DC) link capacitor (506) disposed inside the case and configured to provide a DC power to the power module. (see fig. 24; para. 0223-0225)

Allowable Subject Matter
Claims 2, 3, 6-9, 14, 15, 17-19, 21, 23-25, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Re. claims 2 and 23: Nishikimi discloses wherein the power device comprises:
a circuit element assembly comprising a circuit (140, 142) that includes a plurality of circuit elements having a plurality of terminals (186, 188); and (see fig. 4; para. 0137-0141)
wherein end portions of the plurality of terminals (186, 188) are disposed outside the housing (12). (see fig. 6; para. 0117-0119)

However, Nishikimi and the remaining prior art fails to disclose:
a coating layer that surrounds a periphery of the circuit element assembly, and
end portions of the plurality of terminals are disposed outside the coating layer.

One of ordinary skill in the art would not have been motivated to provide a coating layer as taught by the present invention which would serve as a seal. The prior art uses seals or gaskets which are placed within recessed portions of the housing as shown in Funakoshi et al. (US 2008/0224303 A1) and Nakamura et al. (US 2008/0130223 A1)

Re. claim 28: Nishikimi discloses wherein the power device further comprises: 
a circuit element assembly comprising a circuit (140, 142) that includes a plurality of circuit elements having a plurality of terminals (186, 188); and (see fig. 4; para. 0137-0141)
a plurality of cooling fins (305) that are connected to the circuit element assembly and protrude outward, and wherein the plurality of terminals comprise: (see fig. 7; para. 0140-0144)
input terminals (186) that are connected to the circuit element assembly that protrude outward of a first side of the housing, and that are connected to the DC link capacitor, and (see fig. 6; para. 0117-0119)
output terminals (188) that protrude outward of a second side opposite to the first side of the housing. (see fig. 6; para. 0117-0119)

However, Nishikimi and the remaining prior art fails to disclose:
a coating layer that surrounds a periphery of the circuit element assembly, and
end portions of the plurality of terminals are disposed outside the coating layer.

One of ordinary skill in the art would not have been motivated to provide a coating layer as taught by the present invention which would serve as a seal. The prior art uses seals or gaskets which are placed within recessed portions of the housing as shown in Funakoshi et al. (US 2008/0224303 A1) and Nakamura et al. (US 2008/0130223 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 30, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835